DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in an interview with Rachel Pearlman on May 11, 2021.
The application has been amended as follows: 
Claim 1(currently amended): A computer-implemented method, comprising:

 	analyzing, by the one or more processors, the content, to identify portions of the content that represent types of content and tagging the identified portions with one or more generic tags, wherein each tag represents a predefined type of content;
 	generating, by the one or more processors, a sentiment profile of the user, wherein the generating comprises: identifying interests of the user and identifying subjects of past electronic communications by the user;
 	mapping, by the one or more processors, sentiments in the sentiment profile of the user, to topics, wherein each topic comprises a topic of discussion in a post on social media. based on the interests and the subjects identified, wherein the sentiments comprise empathy, anger, and excitement wherein the sentiments are determined based on the user’s past interactions with each topic in discussions on social media, wherein the mapping comprises analyzing the past interactions of the user with each topic to determine that it is likely for the user to interact with each topic based on historic sustained reactions by reaction type associated with said topic:
 	identifying, by the one or more processors, based on the one or more generic tags, an identified portion of the content relevant to at least one topic mapped to a sentiment in the sentiment profile;

 	implementing, by the one or more processors, the physical change to the at least one of the one or more input devices or output devices, wherein the physical change is to elicit the sentiment mapped to the at least one topic from the user, wherein the implementing comprises:
 	accessing, by the one or more processors, a preconfigured table comprising mappings of each of the sentiments in the sentiment profile of the user to an individual physical change to invoke each sentiment: and
 	identifying, by the one or more processors, the physical change as being mapped to the sentiment:
 	monitoring, by the one or more processors, a reaction of the user to the physical change to determine if the physical change elicited the sentiment: and
 	updating, by the one or more processors, the preconfigured table based on the determination.

Claim 12 (currently amended): A computer program product comprising:
 	a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising:
 	obtaining, by the one or more processors, content displayed to a user on a computing device, wherein the computing device is communicatively coupled to one or more input devices or output devices;

 	mapping, by the one or more processors, sentiments in the sentiment profile of the user, to topics, wherein each topic comprises a topic of discussion in a post on social media, based on the interests and the subjects identified, wherein the sentiments comprise empathy, anger, and excitement, wherein the sentiments are determined based on the user’s past interactions with each topic in discussions on social media, wherein the mapping comprises analyzing the past interactions of the user with each topic to determine that it is likely for the user to interact with each topic based on historic sustained reactions by reaction type associated with said topic:
 	identifying, by the one or more processors, based on the one or more generic tags, an identified portion of the content relevant to at least one topic mapped to a sentiment in the sentiment profile;
 	generating, by the one or more processors, a physical change to at least one of the one or more input devices or output devices to elicit a sentiment from the user, wherein the sentiment is mapped to the at least one topic, wherein the at least one of the one or more input devices or output devices is selected from the group consisting of: a mouse, a keyboard, and a display; and


 	accessing, by the one or more processors, a preconfigured table comprising mappings of each of the sentiments in the sentiment profile of the user to an individual physical change to invoke each sentiment; and
 	identifying, by the one or more processors, the physical change as being mapped to the sentiment;
 	monitoring, by the one or more processors, a reaction of the user to the physical change to determine if the physical change elicited the sentiment; and
 	updating, by the one or more processors, the preconfigured table based on the determination. 	Claim 20 (currently amended):  A host computing system comprising:
 	a memory;
 	one or more processors in communication with the memory;
 	program instructions executable by the one or more processors via the memory to perform a method, the method comprising:

 	obtaining, by the one or more processors, content displayed to a user on a computing device, wherein the computing device is communicatively coupled to one or more input devices or output devices;

 	generating, by the one or more processors, a sentiment profile of the user, wherein the generating comprises: identifying interests of the user and identifying subjects of past electronic communications by the user;
 	mapping, by the one or more processors, sentiments in the sentiment profile of the user, to topics, wherein each topic comprises a topic of discussion in a post on social media, based on the interests and the subjects identified, wherein the sentiments comprise empathy, anger, and excitement, wherein the sentiments are determined based on the user’s past interactions with each topic in discussions on social media, wherein the mapping comprises analyzing the past interactions of the user with each topic to determine that it is likely for the user to interact with each topic based on historic sustained reactions by reaction type associated with said topic:
 	identifying, by the one or more processors, based on the one or more generic tags, an identified portion of the content relevant to at least one topic mapped to a sentiment in the sentiment profile;
 	generating, by the one or more processors, a physical change to at least one of the one or more input devices or output devices to elicit a sentiment from the user, wherein the sentiment is mapped to the at least one topic, wherein the at least one of the one or more input devices or output devices is selected from the group consisting of: a mouse, a keyboard, and a display; and

 	accessing, by the one or more processors, a preconfigured table comprising mappings of each of the sentiments in the sentiment profile of the user to an individual physical change to invoke each sentiment; and
 	identifying, by the one or more processors, the physical change as being mapped to the sentiment;
 	monitoring, by the one or more processors, a reaction of the user to the physical change to determine if the physical change elicited the sentiment; and
 	updating, by the one or more processors, the preconfigured table based on the determination.                                                      Allowable Subject Matter
Regarding claims 1-6, 9-17, and 20 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1, 12, and 20 have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and system comprising. “mapping, by the one or more processors, sentiments in the sentiment profile of the user, to topics, wherein each topic comprises a topic of discussion in a post on social media. based on the interests and the subjects identified, wherein the sentiments comprise empathy, anger, and excitement wherein the sentiments are determined based on the user’s past 

The prior art most closely resembling applicant's claimed invention is:
Chan et al.   (US 2014/0188552)
Chan discloses describes computer-implemented methods, software, and systems for assessing a customer's mood by analyzing social network data.  One computer-implemented method includes identifying a customer to monitor for mood, identifying at least one set of social network account information for the identified customer, accessing content items from at least 
 	NPL: Toward computers that recognize and respond to user emotion, by Picard, R W.The cited NPL art, highlights research at the MIT Media Laboratory aimed at giving computers the ability to comfortably sense, recognize, and respond to the human communication of emotion, especially affective states such as frustration, confusion, interest, distress, anger, and joy. Two main themes of sensing-self-report and concurrent expression-are described, together with examples of systems that give users new ways to communicate emotion to computers and, through computers, to other people. In addition to building systems that try to elicit and detect frustration, our research group has built a system that responds to user frustration in a way that appears to help alleviate it. This paper highlights applications of this research to interface design, wearable computing, entertainment, and education, and briefly presents some potential ethical concerns and how they might be addressed. However does not use the mood information to present physical changes to an input or output device to elicit the sentiment mapped to the at least one topic from the user, nor does the cited art disclose wherein the mapping comprises analyzing the past interactions of the user with each topic to determine that it is likely for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621